Citation Nr: 0106641	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-20 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for an ulcer disorder.  


REPRESENTATION

Appellant represented by:	To be clarified.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The appellant had active duty service from January 1951 to 
August 1952.  His decorations include, among others, the 
Combat Infantry Badge, and Korean Service Medal with two 
Bronze Stars.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Montgomery, Alabama, Regional Office 
(RO).  


REMAND

Preliminarily, the Board notes that there are certain 
discrepancies in the record regarding the procedural history 
of this case that requires clarification by the RO.  
Specifically, in January 1991, the Board denied the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder.  The appellant did not appeal 
that decision to the Court of Appeals for Veterans Claims 
(Court) and it became final.  Thereafter, an October 1994 
rating decision and a November 1994 rating decision inter 
alia, denied the appellant's claim for entitlement to service 
connection for an ulcer disorder.  In an April 1995 rating 
decision, the RO denied the appellant's claims for 
entitlement to service connection for a nervous condition, to 
include post-traumatic stress disorder and entitlement to 
service connection for an ulcer disorder.  In June 1995, the 
appellant filed a notice of disagreement with that decision, 
and a statement of the case was issued in July 1995.  The 
appellant did not, however, file a timely substantive appeal, 
and the April 1995 decision became final.  

In a May 1999 rating decision, the RO determined that the 
requisite new and material evidence had not been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder, but denied the 
claim of entitlement to service connection for an ulcer 
disorder on the merits without consideration of finality.  In 
the July 1999, statement of the case, however, the issues 
considered were entitlement to service connection for post-
traumatic stress disorder and entitlement to service 
connection for an ulcer disorder.  Although the statement of 
the case mentioned certain finality considerations at least 
with respect to the post-traumatic stress disorder claim, the 
ultimate basis cited for the denial was that the claims were 
not well grounded.  Further, the laws and regulations 
pertaining to finality were not set out.  Given this 
procedural history, it is unclear whether the RO has conceded 
the existence of the requisite new and material evidence and 
reopened the previously denied claims of entitlement to 
service connection for post-traumatic stress disorder and an 
ulcer disorder.  Therefore, in order for the Board to 
identify the issues that are properly before it on appeal, 
the RO is asked to clarify the basis of its prior decisions.  

In addition, the Board notes that the appellant executed a VA 
Form 23-22, Appointment of Veterans Service Organization as 
Claimant's Representative, dated in June 1995, that indicated 
his desire to name a service organization as his 
representative.  The Form, however, named two such 
organizations to be recognized, namely, the American Legion 
and the State of Alabama Department of Veterans Affairs.  In 
view of this discrepancy, it is incumbent upon VA to clarify 
the appellant's intent with respect to such representation.  

Since the date of the issuance of the July 1999 statement of 
the case, the appellant has submitted additional medical 
evidence that appears to be relevant to the issues on appeal.  
The additional evidence in question is neither duplicative of 
other evidence nor irrelevant, and it has not been considered 
by the RO, and since a supplemental statement of the case 
pertaining to that evidence was not issued, this evidence 
must be referred back to the RO.  38 C.F.R. § 19.37 (2000).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
appellant clarify whether he desires the 
American Legion, the State of Alabama 
Department of Veterans Affairs, or another 
accredited representative to represent him 
before the Board, or whether he desires no 
representation at all.  If the appellant 
selects a party to act on his behalf, the 
RO should ensure that such representation 
is designated in accordance with the 
procedures and requirements set forth in 
38 C.F.R. § 20.602 (with regard to 
representation by recognized 
organizations) and 38 C.F.R. § 20.603 
(with regard to representation by 
attorneys-at-law).

2.  The RO should clarify the basis of its 
prior decisions and resolve any 
discrepancies that may present as outlined 
in page two of this decision.  

3.  The RO should contact the appellant 
and request him to provide the names and 
addresses of any additional VA and/or 
private physicians and/or medical 
facilities where he has received medical 
treatment, which have not already been 
associated with the record.  All records 
identified should be obtained pursuant to 
established procedures.  

4.  After the foregoing is completed, the 
RO should determine if nexus examinations 
are necessary to properly adjudicate the 
appellant's claims as contemplated by 
VCAA.  If so, adequate examinations 
should be promptly scheduled.  The claims 
file must be made available to the 
physicians for review and the examination 
reports should reflect that such review 
was accomplished.  All necessary tests 
and studies should be completed and all 
findings reported in detail.  The 
physicians should be asked to offer the 
necessary medical opinions in terms that 
would elicit information that would 
permit a fair adjudication of the claims 
on appeal.  A complete rationale for all 
opinions offered should be provided.  The 
report of examination, including the 
reports of all completed tests or special 
studies, should thereafter be associated 
with the appellant's claims folder.   If 
the appellant fails to report for any 
scheduled examination, this fact should 
be noted in the claims folder and a copy 
of notification(s) of the examination 
sent to him by the authorizing VA Medical 
Center should also be associated with the 
claims folder.

5.  The RO should review the report of 
any examination that is conducted to 
ensure that it is in full compliance with 
the directives of this REMAND.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.  

6.  Upon completion of the above, the RO 
should readjudicate the claims on appeal 
on the merits as the well-grounded claim 
requirement is no longer part of the 
statutory scheme governing appellants' 
benefits.  The RO should give 
consideration to all the evidence of 
record and ensure that any and all 
notification requirements and/or 
development actions applicable to the 
appellant's claim provided by the VCAA of 
2000 are fully complied with.  For 
further guidance on the processing of 
claims in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 
9, 2001), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.    
  
7.  In adjudicating the claims the RO 
should carefully consider the benefit of 
the doubt rule, and in this regard, if 
the evidence is not in equipoise the RO 
should explain why.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).     

8.  The appellant is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

If the benefits sought on appeal remain denied, the appellant 
and his accredited representative, if any, should be provided 
with a supplemental statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


